
	
		III
		112th CONGRESS
		1st Session
		S. RES. 144
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mrs. Hutchison submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting early detection for breast
		  cancer.
	
	
		Whereas the 5-year relative survival rate for breast
			 cancer has increased from 74 percent in 1979 to 90 percent in 2011;
		Whereas when breast cancer is detected early and confined
			 to the breast, the 5-year relative survival rate is 98 percent;
		Whereas the National Breast and Cervical Cancer Early
			 Detection Program (referred to in this preamble as the NBCCEDP)
			 was established by the Breast and Cervical Cancer Mortality Prevention Act of
			 1990 (42 U.S.C. 300k et seq.) to provide early detection services for
			 low-income women who are uninsured or underinsured and do not qualify for
			 Medicaid;
		Whereas the Breast and Cervical Cancer Prevention and
			 Treatment Act of 2000 (Public Law 106–354; 114 Stat. 1381) allows for breast
			 cancer treatment assistance to be provided through Medicaid to eligible women
			 who were screened through the NBCCEDP;
		Whereas NBCCEDP and the provisions of the Breast and
			 Cervical Cancer Prevention and Treatment Act of 2000 (Public Law 106–354; 114
			 Stat. 1381) have effectively reduced mortality among low-income uninsured and
			 medically underserved women with breast cancer;
		Whereas early detection of breast cancer increases
			 survival rates for the disease, as evidenced by a 5-year relative survival rate
			 of 98 percent for breast cancers that are discovered before the cancer spreads
			 beyond the breast, compared to 23 percent for stage IV breast cancers;
		Whereas the cost of treating stage IV breast cancers is
			 more than 5 times more expensive than the cost of treating stage I breast
			 cancers;
		Whereas as of the date of agreement to this resolution,
			 the economy has placed a strain on State budgets while increasing the demand
			 for safety-net services;
		Whereas significant disparities in breast cancer outcomes
			 persist across racial and ethnic groups;
		Whereas breast cancer is the most frequently diagnosed
			 cancer and is the leading cause of cancer death among women worldwide;
		Whereas in 2011, more than 200,000 women and men will be
			 diagnosed with breast cancer and more than 40,000 will die of breast cancer in
			 the United States;
		Whereas every woman should have access to life-saving
			 screening and treatment that is not dependent on where she lives;
		Whereas investments in cancer research have improved the
			 understanding of the different types of breast cancer and led to more
			 effective, personalized treatments; and
		Whereas organizations such as Susan G. Komen for the Cure®
			 empower women with knowledge and awareness, ensure access to quality care, and
			 energize science to discover and deliver cures for breast cancer: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)remains committed
			 to ensuring access to life-saving breast cancer screening, diagnostic, and
			 treatment services, particularly for medically underserved women;
			(2)supports
			 increasing awareness and improving education about breast cancer, the
			 importance of early detection, and the availability of screening services for
			 women in need; and
			(3)remains committed
			 to discovering and delivering cures for breast cancer and encouraging the
			 development of screening tools that are more accurate and less costly.
			
